Citation Nr: 0727886	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  06-00 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected hypertension.

3.  Entitlement to service connection for a left ventricular 
disorder, claimed as secondary to service-connected 
hypertension.    

4.  Entitlement to service connection for urinary frequency, 
claimed as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1975 to January 
1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  A hearing was held at the RO before the 
undersigned Veterans Law Judge in May 2007.  


FINDINGS OF FACT

1.  The veteran currently has Meniere's disease which was 
first manifest during service.

2.  The veteran's current headaches were not caused or 
aggravated by service-connected hypertension.  

3.  The veteran's current left ventricular disorder was 
caused by his service-connected hypertension.    

4.  The veteran's urinary frequency was not caused or 
aggravated by service-connected hypertension.  


CONCLUSIONS OF LAW

1.  Meniere's disease was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Headaches were not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2006).

3.  A left ventricular disorder was proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2006).

4.  Urinary frequency was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in August 2004, April 2005 and January 2006 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial duty to assist letter was provided prior to the 
adjudication of the claims.  In addition, the letters 
adequately informed the veteran that he should submit any 
additional evidence that he had in his possession.  Notice in 
July 2006 also included information regarding the evidence to 
establish a disability rating and an effective date for the 
award of benefits if service connection is awarded.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and available post service 
treatment records have been obtained.  He has had a hearing.  
He has been afforded VA examinations.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

I.  Entitlement To Service Connection For Meniere's Disease.

The veteran testified during the hearing held in May 2007 
that he was first diagnosed with Meniere's disease while in 
service, and that he continues to have that disorder and has 
been treated for it by private physicians.  

The veteran's service medical records reflect that in 
February 1998 the veteran was seen at an otolaryngology 
clinic for complaints of tinnitus.  Following examination, 
the assessment was rule out Meniere's versus CPA [illegible].  
Another service medical record from a hearing diagnostic 
center audiology service reflects that the veteran was again 
seen for tinnitus that same month.  It was noted that the 
hearing acuity was grossly normal, with a moderate 500 Hz 
notch.  The assessment was "?? Atypical Meniere's."  

Post service medical records show that the veteran has 
received an unequivocal diagnosis of Meniere's disease on 
several occasions from private physicians and Air Force 
physicians.  For example, in a letter dated in December 2004, 
Ann Marie Taylor, M.A., C.C.C.-A., the director of audiology 
at Alpha Audiology Hearing Health Services stated that the 
veteran had mild to moderate bilateral mixed hearing loss 
with symptoms consistent with Meniere's syndrome.  It was 
stated that both the test results and the reported symptoms 
were consistent with Meniere's syndrome.  Similarly, a record 
dated in April 2005 from the Gulf Coast Facial Plastics and 
E.N.T. Center reflects an impression of Meniere's disease.  
It was stated that an MRI, and audiogram as well as 
laboratory studies all supported that diagnosis.  

A VA Audio examination in September 2005 also includes a 
medical opinion in which the VA examiner stated that "based 
on the C-file documentation of a rather sudden onset of 
tinnitus and low frequency hearing loss, it is my opinion 
that the veteran's originally claimed tinnitus (rated at 0%) 
was most likely related to Meniere's disease."  

The Board has noted that another VA examination, also dated 
in August 2005, reflects that the examiner questioned the 
diagnosis of Meniere's disease, and stated that the duration 
and frequency was just barely consistent with a consideration 
for Meniere's, and that the information considered did not 
give a clear and convincing case for Meniere's disease.  
Nevertheless, in light of the other positive evidence 
discussed above which supports the claim, the Board finds 
that reasonable doubt may be resolved in favor of the 
veteran.  Therefore, the Board finds that the veteran has 
Meniere's disease which was first manifest during service.  
Accordingly, the Board concludes that service connection may 
be granted for Meniere's disease which was incurred in 
service.  

II.  Entitlement To Service Connection For Headaches, To 
Include Consideration As Being Secondary To Service-Connected 
Hypertension.

During the hearing held in May 2007, the veteran testified as 
to his belief that his service connected hypertension and/or 
the medications taken to treat that disorder were causing him 
to have headaches.     

The Board notes initially that although there are a few 
entries in the veteran's service medical records pertaining 
to the occurrence of headaches, there is no evidence of 
ongoing chronic headaches such as migraine headaches.  The 
veteran's primary contention is the current headaches are 
secondary to a service-connected disability.  

The applicable regulation provided that service connection 
may be granted for disability shown to be proximately due to 
or the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
Court to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions which were 
already being applied by the VA.  Accordingly, a remand to 
have the RO apply the revised regulation is not required.  

The Board has noted that the veteran has expressed his own 
opinion during the hearing that his service-connected 
hypertension had caused his headaches.  However, the Board 
notes that the veteran is not competent, as a lay person, to 
make such a medical judgment. See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The medical evidence has been presented on the issue of 
secondary service connection for headaches is mixed.  A post 
service record from an Air Force Family Practice Clinic dated 
in June 2004 indicates that the veteran had tension type 
headaches related to stress and/or hypertension.  In a 
Department of Labor form dated in June 2004, the same Air 
Force physician indicated that the veteran's tension 
headaches were related to blood pressure.  In a January 2005 
letter, an Air Force physician indicated that the veteran had 
a diagnosis of hypertension, and also suffered from 
headaches, dizziness, and fatigue related to this disease and 
its treatment.  

On the other hand, the report of a neurological disorders 
examination conducted by the VA in October 2004 reflects that 
the examiner reviewed the veteran's medical records and 
stated that the veteran's headaches were most likely migraine 
headaches.  The report of a VA heart examination also 
conducted in October 2004 reflects that the same examiner 
again concluded the headache problem was from migraines 
because the veteran described a pulsating characteristic and 
they were unilateral, associated with nausea, and there was a 
family history of migraines.  The examiner stated that it was 
difficult to say whether or not the headaches were aggravated 
by the blood pressure problems.  The report of a hypertension 
examination conducted by the VA in September 2005 shows that 
the examiner reviewed the claims file and concluded that it 
would be speculative to say that the veteran's dizziness is 
due to his hypertension, as well as the headaches.  He noted 
that dizziness and headaches are symptoms that are not in and 
of themselves diagnoses.  

The Board finds that the VA medical opinions, have higher 
probative value as they were based on review of the claims 
file and offered a more thorough analysis.  Although it is 
possible that the headaches could be related to the 
hypertension, there is no solid basis for drawing such a 
conclusion.  A grant of service connection may not be based 
on speculation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  As noted by the VA examiner, the nature of the 
headaches is more consistent with a diagnosis of migraines.  
For these reasons, the Board finds that the veteran's current 
headaches were not caused or aggravated by service-connected 
hypertension.  Accordingly, the Board concludes that 
headaches were not proximately due to or the result of a 
service-connected disability.  

III.  Entitlement To Service Connection For Left Ventricular 
Disorder, To Include Consideration As Being Secondary To 
Service Connected Hypertension.

The veteran testified during the hearing held in May 2007 
that he had developed a dysfunctional left ventricle as a 
result of the strain on his heart from his service-connected 
hypertension.

The Board finds that the veteran's testimony is adequately 
supported by medical opinion.  A post service medical 
treatment record from a service medical facility dated in 
June 2003 reflects that the diagnoses included (1) HTN and 
(2) mild LVH secondary to #1.  

A letter dated in June 2004 from an Air Force physician 
states that the veteran has a minimally dilated left 
ventricle with normal systolic function but borderline 
ventricular hypertrophy.  It was stated that these 
abnormalities were probably caused by his hypertension.

Similarly, in a letter dated in January 2005 another VA 
physician stated that an echocardiogram showed the veteran 
had some left ventricular hypertrophy which was the result of 
his hypertension.  

Finally, the report of a VA heart examination conducted in 
October 2004 reflects that the examiner reviewed an 
echocardiogram done in May 2003 and noted that although it 
reflected normal ejection fraction, there was a very minimal 
left ventricular hypertrophy.  

Based on the foregoing evidence, the Board finds that the 
veteran's current left ventricular disorder was caused by his 
service-connected hypertension.  Accordingly, the Board 
concludes that s left ventricular disorder was proximately 
due to a service-connected disability.    

IV.  Entitlement To Service Connection For Urinary Frequency, 
To Include As Being Secondary To Service-Connected 
Hypertension.

During the hearing held in May 2007, the veteran expressed 
his opinion that he had developed urinary frequency as a 
result of the medications he takes for treatment of his 
service-connected hypertension.

Although the veteran's post-service treatment records show 
complaints of urinary frequency, the medical opinions are 
mixed as to the cause of that complaint.  A note dated in 
December 2003 from an Air Force physician indicates that the 
veteran required frequent restroom breaks due to his diet 
while the doctor had recommended.  There was no mention of 
the breaks being required by the service connected 
hypertension, or by the mediation take to treatment that 
problem.  

A post service treatment record from an Air Force medical 
facility indicates that the veteran reported having dizziness 
and frequent urination since starting a medication for 
treatment of blood pressure.  However, it was also noted that 
he had a history of frequent urination for several years.  

A letter dated in January 2005 from an Air Force physician 
indicates that the physician believed that the veteran's 
excessive urination and increased sweating was likely due to 
the medicine he was on to control his elevated blood 
pressure.  However, no additional explanation was given.  

The only clear opinion regarding whether there is a 
relationship is contained in the report of a VA examination 
conducted in October 2004 which reflects that the examiner 
concluded that the veteran's urinary frequency was not the 
result of his service-connected hypertension.  The examiner 
reviewed the claims file and noted that the veteran reported 
having increased thirst and frequency of urination for a 
duration of four years.  He reported having a need to void 
urine in a time span of once every one to two hours.  He also 
reported nocturia from three to four times a night.  The 
examiner stated that he was not able to make any diagnosis of 
the veteran's condition.  He stated that the complaints 
raised several possibilities, including Type 2 diabetes.  He 
stated that whatever the disability related to his frequency 
or urination, that certainly was not related to the service-
connected hypertension.  

Based on the foregoing convincing opinion, the Board finds 
that the veteran's urinary frequency was not caused or 
aggravated by service-connected hypertension.  Accordingly, 
the Board concludes that urinary frequency was not 
proximately due to or the result of a service-connected 
disability.  


ORDER

1.  Service connection for Meniere's disease is granted.

2.  Service connection for headaches, claimed as secondary  
service-connected hypertension, is denied.

3.  Service connection for left ventricular disorder is 
granted.    

4.  Service connection for urinary frequency, claimed as 
secondary to service-connected hypertension, is denied.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


